Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the exchange count" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the exchange count" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the exchange count" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the exchange count" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the exchange count" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (Hybrid parallel tempering and simulated annealing method1; hereinafter Li).

As per claim 1, Li discloses an optimization device comprising: 

a memory [inherent to any computing system];  

5a processor coupled to the memory [inherent to any computing system]; and 

[page 220; the algorithm comprises steps that are executed in parallel] configured to determine a plurality of energy values for a plurality of combinations of two state variables of a plurality of state variables, based on a plurality of weight values each indicating strength of connection between the two state variables, and values of the two state 10variables, determine values of the plurality of state variables, based on results of comparison between a plurality of evaluation values obtained by adding a noise value corresponding to a temperature to each of the plurality of energy values, and a threshold value, be set to be equal to each other in connection states between the plurality of state variables based on the plurality of weight values, 15and be set to be different from each other in temperature [abstract; page 218; “A state of the composite system is specified by X={x1, x2, …., xN}, where x1 is … the temperature at each temperature level is gradually reduced and thus the overall composite system is gradually guided towards the target temperature while always remaining in a state close to thermodynamic equilibrium.”; page 218, section 3.1 and 3.4 in combination discloses weights indicating strength of connection, namely the transition probabilities, and noise value, as all simulated annealing methods perform updates by mimicking thermal noise],  

the processor is configured to: 
determine an exchange count, based on a difference between a temperature set for a search circuit corresponding to the lowest energy value of the plurality of energy values determined by the plurality of search circuits, and a 20minimum temperature that is the lowest temperature of temperatures set for the plurality of search circuits [Fig. 1; page 219, section 3.4; the replica transition with its corresponding exchange is executed by exchanging values corresponding to different processors (neighboring temperatures), contrary to Metropolis transition and the cooling step]; and 

set a temperature for each of the plurality of search circuits, and exchange the set temperatures between the plurality of search circuits for the exchange count [Fig. 1; cooling scheme applied in each unit in parallel].


As per claim 7, Li discloses a method of controlling an optimization device comprising:  20

by a plurality of search circuits [page 220; the algorithm comprises steps that are executed in parallel] of the optimization device set to be equal to each other in connection states between a plurality of state variables based on a plurality of weight values each indicating strength of connection between two state variables of the plurality of state variables, and different from each other in temperature, determining a plurality of energy values for a plurality of 25combinations of the two state variables, based on the plurality of weight values and values of the two state variables, and determining values of the plurality of state variables, based on results of comparison between a plurality of evaluation values obtained by adding a noise value corresponding to a temperature to each of the plurality of energy values, and a threshold value [abstract; page 218; “A state of the composite system is specified by X={x1, x2, …., xN}, where x1 is … the temperature at each temperature level is gradually reduced and thus the overall composite system is gradually guided towards the target temperature while always remaining in a state close to thermodynamic equilibrium.”; page 218, section 3.1 and 3.4 in combination discloses weights indicating strength of connection, namely the transition probabilities, and noise value, as all simulated annealing methods perform updates by mimicking thermal noise];  62Fujitsu Ref. No.: 18-02452 

determining an exchange count, based on a difference between a temperature set for a search circuit corresponding to the lowest energy value of the plurality of energy values determined by the plurality of search circuits, and a minimum temperature that is the lowest temperature of temperatures set for the 5plurality of search circuits [Fig. 1; page 219, section 3.4; the replica transition with its corresponding exchange is executed by exchanging values corresponding to different processors (neighboring temperatures), contrary to Metropolis transition and the cooling step]; and 

setting a temperature for each of the plurality of search circuits, and exchanging the set temperatures between the plurality of search circuits for the exchange count [Fig. 1; cooling scheme applied in each unit in parallel].


As per claim 2, Li discloses wherein the processor is configured to increase the exchange count as the difference increases [page 219, section 3.4; the exchanges are performed targeting an exchange ratio between 0.5% and 2% and this is achieved by adjusting the lowest and highest temperatures only].

As per claim 3, Li discloses wherein the processor is 30configured to acquire as the difference the number of set temperatures from the 61Fujitsu Ref. No.: 18-02452 minimum temperature to the temperature set for the search circuit corresponding to the lowest energy value [page 219, section 3.4].

As per claim 4, Li discloses wherein the 5processor is configured to determine a value obtained by multiplying the number by a coefficient as the exchange count [page 219, section 3.4].

As per claim 5, Li discloses wherein when output of the energy values by the plurality of search circuits and temperature exchange 10for the exchange count have been performed a specified number of times, the processor is configured to perform processing to set a lower temperature for a search circuit that has output a lower energy value [page 219, section 3.4].

As per claim 6, Li discloses wherein the processor is 15configured to perform the processing in a first period of an entire period of a ground state search by the plurality of search circuits, and does not perform the processing in a second period after the first period [abstract; page 218-220].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the applicant in submitted information discloser.